.KebwiN and TimliN, JJ.
We concur in affirming the order appealed from, although we do not think the instructions given to the jury clearly erroneous. But we defer to the opinion of the court below with reference to the probable misleading effect of the charge. We do not concur with what is said in this opinion with reference to what was decided in Willette v. Rhinelander P. Co. 145 Wis. 537, 130 N. W. 853. In this latter respect the opinion in the instant case, as it seems to us, is demonstrably incorrect.